Citation Nr: 1316967	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  09-01 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals, right knee trauma with arthritis, prior to August 31, 2007. 

2.  Entitlement to an evaluation in excess of 20 percent for residuals, right knee trauma with arthritis, from August 31, 2007. 

3.  Entitlement to an evaluation in excess of 10 percent for right knee instability.  

4.  Entitlement to a total rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and Mr. G.C.


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to November 1973. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, in pertinent part, continued the 10 percent rating for residuals, right knee trauma with arthritis.  As discussed in detail below, a 20 percent rating for residuals, right knee trauma with arthritis, was granted effective August 31, 2007, by virtue of the Board's April 2012 decision.  The Board also denied a rating in excess of 10 percent prior to August 31, 2007. (Both of these determinations are subject to the Court's remand as indicated below).  The Board has recharacterized the issues on the cover page to accurately reflect this procedural history.  

Also, during the pendency of the appeal, in December 2008, the RO assigned a separate 10 percent rating for "lateral instability in the right knee," effective March 4, 2007.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board, and the issues before the Board are as listed on the title page.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

In October 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  

The Board remanded the claims for further development in December 2009.  

In April 2012, the Board: (1) denied the Veteran's claim for an evaluation in excess of 10 percent for residuals, right knee trauma with arthritis, prior to August 31, 2007; (2) granted a 20 percent evaluation for residuals, right knee trauma with arthritis, from August 31, 2007; (3) denied an evaluation in excess of 10 percent for right knee instability; (4) granted a 20 percent evaluation for residuals of fracture, dislocation of right ankle with traumatic arthritis, prior to June 3, 2010; (5) denied an evaluation in excess of 20 percent for residuals of fracture, dislocation of right ankle with traumatic arthritis, from June 3, 2010; and (6) remanded the issues of entitlement to service connection for a left ankle disability, a left knee disability, and a right foot disability pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes that while the RO subsequently issued a statement of the case in May 2012 as to the issues enumerated in (6) above, to date, the Veteran has not perfected a timely appeal.  As such those issues are not before the Board for consideration. 

In any event, the Veteran appealed the Board's April 2012 decision, and the United States Court of Appeals for Veterans Claims (Court) by a November 2012 Order granted a October 2012 Joint Motion for Partial Remand (Joint Motion) vacating that portion of the Board's decision which denied a rating in excess of 10 percent prior to August 31, 2007, right knee trauma with arthritis; granted a rating of 20 percent, but no higher, from August 31, 2007, for right knee trauma with arthritis; and denied a rating in excess of 10 percent for right knee instability, all with regard to whether the record had raised the issue of entitlement to TDIU.  With respect to the TDIU issue, in particular, the JMR noted that the Board had erred in not adequately addressing the relevant evidence as to the Veteran's employability and whether it raised the issue of entitlement to TDIU. See Rice v. Shinseki,  22 Vet. App. 447, 451-52 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating either a part of the initial adjudication of a claim, or as part of a claim for increased compensation).   

The JMR also specifically noted that the Veteran was not pursing claims for higher rating for residuals of a right ankle fracture for the periods prior to, and from June 3, 2010, and that those issues were otherwise affirmed.  

The Court Order required remand consistent with the instructions of the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The October 2012 JMR and November 2012 Court order vacated the Board's earlier decision to specifically consider, inter alia, whether the Veteran's claim for increased ratings for residuals of right knee trauma with arthritis and right knee instability included a TDIU claim.  

Given the statements found in the record regarding the Veteran not being able to work (see March 2008, April 2010, and May 2010 statements), and that he was "medically retired" due to medical problems, including the right knee disabilities (see October 2009 Board Hearing Testimony), a claim for a TDIU has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

However, the Board finds that the TDIU issue has not as yet been fully developed for appellate review.  Specifically, the Veteran has not been provided with notice of the laws and regulations governing a TDIU or an examination to obtain an opinion as to whether his service connected disabilities prevent him from working.  See 38 U.S.C.A. §§ 5103(a), 5103A(b) (West 2002); 38 C.F.R. § 19.31 (2012); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Accordingly, the Board finds that a remand for such development is required.

Further, after such development is completed, the AOJ should adjudicate the Veteran's claim for a TDIU, based upon the disability rating assigned after consideration of his claims for increased disability ratings for his service-connected right knee disabilities.  A TDIU rating may be assigned under 38 C.F.R. § 4.16(a) or (b), depending on whether the Veteran meets the minimum threshold disability rating(s) described in 4.16(a).

Under 4.16(a), disability ratings for compensation may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

When a Veteran does not meet the rating criteria for a TDIU rating under 38 C.F.R. § 4.16(a), they are nevertheless to be considered for a TDIU rating under 38 C.F.R. § 4.16(b).  Under 38 C.F.R. § 4.16(b), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b). 

With respect to the remaining claims, namely, entitlement to higher ratings for the right knee trauma with arthritis and right knee instability, the Board notes that the Veteran was last examined by VA for his knee disability in June 2010, nearly three years ago.  In May 2011, the Veteran submitted a statement, indicating that his knee condition was now "severe" and that he was unable to walk without multiple orthotics and assistive devices/accessories.  As such, the Board finds that the 2010 VA examination is too remote in time to address the current severity of the Veteran's service-connected right knee disorder.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered 'contemporaneous').  The Veteran must be afforded an opportunity to undergo another VA examination to assess the current nature, extent, and severity of his service-connected right knee disorder.  Snuffer, supra; VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of the laws and regulations governing a claim for a TDIU in accordance with 38 U.S.C.A. § 5103A (West 2002) and Dingess, supra. 

2.  Send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the AOJ.  See M21-1MR, IV.ii.2.F.25.i.

3.  Ask the Veteran to provide any medical records VA or non-VA, not already in the claims file, pertaining to treatment or evaluation of his right knee trauma with arthritis and instability, or to provide the identifying information and any necessary authorization to enable the AOJ to obtain such evidence on his behalf.  Document any attempts to obtain any pertinent evidence indentified by the Veteran.  If the records are not available, inform the Veteran and request that he obtain and submit them.  All efforts must be documented and included in the claims file. 

4.  After undertaking the above development to the extent possible, the AOJ should provide the Veteran with a VA joints examination to assess the current nature and severity of his service-connected right knee trauma with arthritis and right knee instability.  

The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any pertinent treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.

The VA examination report must address all pertinent rating criteria for rating the Veteran's right knee disabilities. 

The examiner should conduct range of motion studies of the right knee (expressed in degrees), noting the exact measurements for flexion and extension.  If pain on motion is observed, the examiner should comment on the extent of pain, and indicate at which point pain begins.  Tests of joint motion against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use of the right knee should be described.  In addition, the examiner should indicate whether, and, if so, to what extent, the Veteran experiences likely additional functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use of the right knee; to the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion. 

The VA examiner should also specifically indicate the presence or absence of any lateral instability and/or recurrent subluxation in the right knee.  If instability is found to be present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe. 

The examiner should also indicate whether the semilunar cartilage in the Veteran's right knee either is dislocated or has been removed.  If it is dislocated, the examiner should describe whether such dislocation is accompanied by frequent episodes of locking, pain and/or effusion into the joint.  The examiner should also indicate whether there is impairment of the tibia and fibula of the right leg, to include nonunion of, with loose motion, requiring a brace; or malunion of, manifested by slight, moderate or marked knee or ankle disability. 

The examiner must additionally provide an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  A rationale for all opinions must be provided.

5.  After undertaking the above development to the extent possible, the AOJ should provide the Veteran with a TDIU examination.  The claims file should be provided to the examiner in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.  The examiner should provide a detailed review of the Veteran's history, current complaints, and the nature and extent of her service connected disabilities.  The examiner should thereafter provide an answer to the following question:

Is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities prevent him from engaging in substantially gainful employment.  When offering the opinion, the examiner is instructed to ignore the effects of age or any nonservice-connected disabilities. 

The examiner is advised that the Veteran is currently service-connected for the following disabilities: (1) residuals of a fracture and dislocation of the right ankle with traumatic arthritis, evaluated as 20 percent disabling; (2) residuals of right knee trauma with arthritis, evaluated as 20 percent disabling; (3) right knee instability, evaluated as 10 percent disabling; (4) pterygium, right eye, evaluated as noncompensable; (5) deviated septum, evaluated as noncompensable; (6) renal lithiasis, evaluated as noncompensable; (7) laceration of scar of scalp, evaluated as noncompensable; (8) pilondial cyst, evaluated as noncompensable; and (9) plantar warts, evaluated as noncompensable. 

In providing an answer to the above question, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptom of his service connected disabilities even when his records are negative for symptoms. 

If the examiner cannot provide an answer to the above question, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

A complete rationale with citation to relevant evidence found in the claims file must be provided for each opinion offered. 

6.  After completion of the above, readjudicate the Veteran's increased rating claims for his right knee disabilities.  Then, adjudicate the Veteran's TDIU claim, based on his disability ratings after his increased rating claims have been decided.  If the Veteran does not meet the rating criteria for a TDIU rating under 38 C.F.R. § 4.16(a), the AOJ should refer the claims for a higher rating for service-connected right knee disabilities and TDIU to the Director of Compensation and Pension Service for TDIU for an extra-schedular consideration under 38 C.F.R. § 4.16(b). 

7.  If any determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case, reflecting consideration of any new evidence and all pertinent law and regulations.  The Veteran should be afforded an opportunity to respond before the case is returned to the Board for further review.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


